*61OPINION OF THE COURT
Per Curiam.
Order entered May 3, 1988 affirmed, with $10 costs to tenant.
On this summary judgment motion, tenant’s president’s unrebutted affidavit establishes that the building on the subject site was vacant and uninhabited in 1981, that that building was completely demolished, the subject building was newly constructed and brand new apartments were sold pursuant to a cooperative offering plan. In view thereof, the subject building does not constitute a "conversion project” and, accordingly, section 3607 of the Condominium and Cooperative Abuse Relief Act of 1980 (15 USC § 3607) is inapplicable. We reach no other issue.
Ostrau, P. J., Parness and Miller, JJ., concur.